Citation Nr: 1706544	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  15-01 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a bilateral foot disability, claimed as pes planus.

4.  Entitlement to service connection for ingrown toenails.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing at the Board's Central Office in March 2017.  Prior to the hearing, the Veteran submitted a written statement requesting that the hearing be rescheduled as a videoconference hearing at the RO because unforeseen financial issues would prevent him from traveling to Washington D.C. as he had planned.  The Board finds the Veteran has established good cause to reschedule his hearing.  38 C.F.R. § 20.704(c) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via live videoconference at the RO.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

